Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16562858 filed on 09/06/2019.  
Claims 1-16 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 09/06/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Objections

4.	Claims 8 and 16 objected to because of the following grammatical informalities: "obtained by appending successive Bayesian network model of each unit manufacturing process" should read "obtained by appending a successive Bayesian network model of each unit manufacturing process" at lines 2-3. 
Appropriate correction is required. 

5.	Claims 10-16 objected to because of the following typographical error: "The system claimed in claim 8" should read "The system claimed in claim [[8]] 9" at line 1. 
Appropriate correction is required. 



Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.	Claims 1-16 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of method (process) and system, they are also directed to a judicial exception (an abstract idea) without significantly more.    

8.	Claim 1 recites A .. method to predict configuration of a manufacturing process for desired properties of a product, the method comprising: receiving a description of a plurality of unit manufacturing processes of the manufacturing process and a set of desired output properties from the manufacturing process; creating an ontological description of the plurality of unit manufacturing processes and its one or more parameters; learning a plurality of Bayesian network models for each of the plurality of unit manufacturing processes, wherein the learned plurality of Bayesian network models are stored in a knowledge depository; selecting two or more unit manufacturing processes of the plurality of unit manufacturing processes; obtaining the learned Bayesian network model corresponding to each of the selected two or more unit manufacturing processes from the knowledge repository; validating compatibility among the obtained each of the Bayesian network model corresponding to each of the selected two or more unit manufacturing processes using a set of predefined rules; and generating a composite model using compatible Bayesian network model corresponding to each of the two or more selected unit manufacturing processes to predict the configuration of the plurality of unit manufacturing processes, wherein the composite model is sampled to infer configuration for desired properties of the product to be manufactured, which is an abstract idea of Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion), because predicting the configuration of a manufacturing process for desired properties of a product using a Bayesian network model of unit manufacturing processes is a process that, under broadest reasonable interpretation, can be performed in the mind, since it involves evaluation, judgement or observation. Furthermore, predicting the configuration of a manufacturing process for desired properties of a product is a business process which falls under the abstract idea category of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), because predicting the configuration of a manufacturing process for desired properties of a product is a means of mitigating business risk and a sales or marketing behavior. 
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as processor-implemented, at least one memory storing instructions; and one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute the instructions, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs  53 and 54 of the published Specification in the instant Application ("The hardware device can be any kind of device which can be programmed including e.g. any kind of computer like a server or a personal computer, or the like, or any combination thereof.") and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-8 and 10-16 directed to wherein the ontology description includes semantic description for each of the plurality of unit manufacturing processes and its corresponding parameters, wherein the plurality of unit manufacturing processes are in a predefined chain, wherein the plurality of unit manufacturing processes include carburization, quenching and tempering, wherein the output of the first unit manufacturing process of the predefined chain is the input to the second unit manufacturing process of the predefined chain, wherein the value range of the output of the first unit manufacturing process of the predefined chain is same as value range of input to the second unit manufacturing process of the predefined chain, wherein the output of the first unit manufacturing process of the predefined chain is a generalization of the input to the second unit manufacturing process of the predefined chain, wherein the generated composite model is a Bayesian network model for the predefined chain obtained by appending [a] successive Bayesian network model of each unit manufacturing process of the plurality of unit manufacturing processes, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas.
Therefore, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

10.	Claims 1-3, 5-11 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Kohlhepp (US Patent Publication 20170278000 A1 - hereinafter Kohlhepp) in view of McDonald et al. (US Patent Publication 20050038538 A1 - hereinafter McDonald).

11.	As per Claim 1, Kohlhepp teaches: 
A processor-implemented method to predict configuration of a manufacturing process for desired properties of a product [KOHLHEPP reads on: Abstract, "A computer-implemented method for automating manufacturing supply chain planning, comprising: (a) providing a computer processor for processing data; (b) providing at least one input device; (c) providing at least one output device; (d) providing a computer readable storage device; (e) providing a first ontology for defining a product in terms of the method of manufacture of said product or for defining a plurality of products in terms of the method of manufacture of said products; (f) providing a second ontology for defining the capabilities of a plurality of manufacturing facilities; and g) providing a knowledge representation and reasoning system executed on said computer processor."; para 15, "The output of the system is a sequence of steps required to produce the product in question, which satisfy and optimize given specifications. The method is designed to formulate manufacturing plans for bespoke products."], the method comprising: 
receiving a description of a plurality of unit manufacturing processes of the manufacturing process [KOHLHEPP reads on: para 14, "In various embodiments, the described technology combines a robotic capability model with a manufacturing ontology in an artificial intelligence reasoning system that supports classification of robotic capabilities and formulation of product descriptions in terms of the manufacturing steps utilizing these robotic capabilities and which are needed to produce the various products." - manufacturing steps are a plurality of unit manufacturing processes of the manufacturing process; para 93, "A manufacturing plan details what robots are needed to complete a product requiring multiple manufacturing steps—and possibly the order of steps."] and ... 
... creating an ontological description of the plurality of unit manufacturing processes [KOHLHEPP reads on: para 6, "An ontology is a system for the formal definition of types, and/or properties, and/or interrelationships of entities that exist for a particular domain of discourse. The study of Artificial Intelligence (AI) creates ontologies to limit complexity and to organize information. The ontology can then be applied to automated problem solving."; para 14, as above; para 33, "Referring to the system overview 100 of FIG. 1, the described technology employs a Knowledge Representation and Reasoning System 120 and optionally a Machine Learning Subsystem 190, coupled with a robotic capability ontology 150 and a manufacturing ontology 160. The robotic capability ontology 150 may optionally be formulated in Knowledge Interchange Format (“KIF”) robot definitions 110. The manufacturing ontology 160 may optionally be formulated as Knowledge Interchange Format (“KIF”) product specifications 130. Input 165 to the Knowledge Representation and Reasoning System 120 are product queries 180. Product Queries 180 are read by the Knowledge Representation and Reasoning System 120 which computes 145 through the Manufacturing Ontology 160 and further computes 140 through the Robotic Capability Ontology 150 the resulting outputs 175 and furnishes manufacturing plans 185 that satisfy the product specifications in the product queries 180. An optional Knowledge Visualization Subsystem 125 displays the robotic capability ontology 150 and the manufacturing ontology 160. Further, an optional Visual Programming Environment 135 allows visual manipulation of product designs by non-technical users."] ...
... learning a plurality of ... network models for each of the plurality of unit manufacturing processes, wherein the learned plurality of [KOHLHEPP reads on: Fig. 4, Define New Machine Learning Concept 410, Define Structured Regression Neural Network 430, Define Probabilistic Query Neural Network 440, Train on Structured Knowledge Graph 450 - train is learned; paras 14, 33, as above; para 36, "FIG. 4 is a flow diagram 400 describing how machine learning is applied to a structured knowledge graph in the described technology 410. If a regression model is to be created 420, step 430 defines a neural network across the structured knowledge graph. Table 34 demonstrates defining a neural network across a structured knowledge graph. Step 450 trains the neural network on sample data relating to the structured knowledge graph. Predictive queries are now available 470. Predictive queries can be used to approximate or predict properties for which otherwise no data has been recorded. Table 38 demonstrates an example of a predictive query. Crucially, predictive queries can also be used to quantify what impact changes in some properties will have on other properties. If no regression model is to be created 420, step 440 defines a probabilistic neural network. Step 460 trains the neural network on sample data relating to the structured knowledge graph. Probabilistic queries are now available 480. Probabilistic queries are useful in categorization and classification problems where relevant data is missing. Likewise, probabilistic queries can be used to determine how likely changes in one property will lead to changes in another. Predictive queries and probabilistic queries combine to be a powerful tool in optimizing for specific outcomes." - neural networks are network models] ... network models are stored in a knowledge depository [KOHLHEPP reads on: Fig. 4, as above; para 7, "A knowledge representation and reasoning system is a language and environment for constructing intelligent, knowledge-based applications. A typical knowledge representation and reasoning system incorporates features from predicate calculus, a branch of discrete mathematics. Advanced systems complement this discrete mathematics with functional programming concepts, relational database concepts, and quantitative models from the domain of statistics."; para 36, as above - one or more databases is a knowledge depository];
selecting two or more unit manufacturing processes of the plurality of unit manufacturing processes [KOHLHEPP reads on: paras 9-13, "The described technology concerns one or more methods and systems to enable artificial intelligence supported product design in an automated manufacturing setting employing the use of robots. The use cases supported by the described technology are as described. Given a population of robots and a systematic product description, the described technology will be able to do the following: ..  b) Detail the exact operations required to build a product end-to-end .."; para 14, as above];
obtaining the learned ... network model corresponding to each of the selected two or more unit manufacturing processes from the knowledge repository [KOHLHEPP reads on: Fig. 6, as above; para 43, "FIG. 8 is a diagram is a diagram illustrating an example ontology browser 800 relating concepts 810 to relations 820 (both mathematical relations and mathematical functions), instances of concepts 830 (here instances of Part) and propositions (properties) of instances selected in the browser 840. Here the “Part” instance “Box” was selected and it was shown that “Case” and “Lid” are parts of “Box.”" - Here the “Part” instance “Box” was selected .. “Case” and “Lid” are parts of “Box.” is obtaining the learned .. network model corresponding to each of the selected two or more unit manufacturing processes from the knowledge repository]; ... 
... validating compatibility among the obtained each of the ... network model corresponding to each of the selected two or more unit manufacturing processes using a set of predefined rules [KOHLHEPP reads on: para 16, "In support of the above use-cases, we present a robotic capability ontology and a manufacturing ontology unified in a knowledge representation and reasoning system. The knowledge representation and reasoning system allows the application of constraints and statistical prediction models through a rule based deduction engine with a view towards optimizing the automated manufacture of products by robotic facilities."; para 43, as above; para 44, "FIG. 9 is a diagram illustrating an example visual programming model 900 of the Box from [0025] FIG. 8. The script 910 identifies the program. The pane 970 shows a visual rendering, or simulation, of the finished product. The pane 980 shows constituent parts. Steps 920 and 960 mark the beginning and end of the program. Steps 930, 940 and 950 reflect Knowledge Interchange Format descriptions as shown in tables 18, 19, 20 and 21. In steps 930, 940 and 950, the user is assisted through visual cues and only symbols or blocks can be connected that result in syntactically correct constructs. To this end, the external contours of symbols or blocks representing syntactic elements are shaped like puzzle pieces, allowing only matching pieces to be joined." - allowing only matching pieces to be joined is validating compatibility; para 47, "Unlike a relational database, a knowledge representation and reasoning system is fundamentally optimized to define and process rules of inference."]; and 
generating a composite model using compatible ... network model corresponding to each of the two or more selected unit manufacturing processes to predict the configuration of the plurality of unit manufacturing processes [KOHLHEPP reads on: para 44, as above - symbols or blocks can be connected that result in syntactically correct constructs is predict the configuration of the plurality of unit manufacturing processes, wherein the composite model is sampled to infer configuration for desired properties of the product to be manufactured], ... 
Although Kohlhepp teaches learning a plurality of .. network models, it does not explicitly teach, but McDonald teaches: 
... a set of desired output properties from the manufacturing process [McDONALD reads on: Fig. 3, as above; Fig. 4, COLLECT SAMPLES OF MANUFACTURED PRODUCT 62, GENERATE MULTIVARIATE OUTPUT DATA 64, MEASURE PERFORMANCE PROPERTIES 67]; ...
... and its one or more parameters [McDONALD reads on: Fig. 4, DEVELOP CHEMOMETRIC MODEL TO CALIBRATE A MULTIVARIATE OUTPUT WITH A PRESELECTED PROPERTY OF A PRODUCT 68; Fig. 5, DEVELOP CHEMOMETRIC MODEL TO CALIBRATE THE MULTIVARIATE OUTPUT WITH AT LEAST ONE OPERATING PARAMETER 78]; ...
... Bayesian [McDONALD reads on: para 39, "Research lab 8 then measures one or more performance properties for the product (67). For example, with respect to a paper product, research lab 8 may measure surface strength, internal bond, burst strength, tensile strength, tear strength, porosity, short span compression (SCT), dynamic contact angle, and starch retention of the paper product. Finally, research lab 8 develops the first forward chemometric model from which performance properties can be predicted from multivariate output data, such as particle size distribution (PSD) data (68). A variety of techniques may be used to develop this chemometric model, including Multiple Linear Regression, Partial Least Squares, Principle Component Regression, Artificial Neural Networks including Back-Propagation Networks, General Regression Networks, group method of data handling networks, and other calibration-based chemometric modeling techniques. Other methods include Discriminate Analysis, Kohonen Neural Networks, Probability Neural Networks, Classification and Regression Trees, and Bayesian Networks."; para 52, "Other multivariate chemometric analysis methods may be used for forming non-linear relationships between the performance data of product 7 and the multivariate output data used during manufacturing. As described above, such techniques may include Multiple Linear Regression, Partial Least Squares, Principle Component Regression, Artificial Neural Networks including Back-propagation networks, general regression networks, group method of data handling networks, and other calibration-based chemometric modeling techniques. Other methods include Discriminate Analysis, Kohonen Neural Networks, Probability Neural Networks, Classification and Regression Trees, and Bayesian Networks."] ...
... Bayesian [McDONALD reads on: paras 39, 52, as above] ... 
... Bayesian [McDONALD, as above] ... 
... Bayesian [McDONALD, as above] ... 
... Bayesian [McDONALD, as above] ... 
... wherein the composite model is sampled to infer configuration for desired properties of the product to be manufactured [McDONALD reads on: Fig. 10, SELECT OPERATING PARAMETERS BASED ON PREDICTED MULTIVARIATE OUTPUT 124, MANUFACTURE PRODUCT ACCORDING TO THE PREDICTED OPERATING PARAMETERS 126].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kohlhepp to incorporate the teachings of McDonald in the same field of endeavor of modeling manufacturing processes to include a set of desired output properties from the manufacturing process .. and its one or more parameters, Bayesian (network models), wherein the composite model is sampled to infer configuration for desired properties of the product to be manufactured. The motivation for doing this would have been to improve the manufacturing process modeling of Kohlhepp by efficiently modeling manufacturing process outputs. See McDonald, Abstract, "Disclosed are modeling and process control techniques for manufacturing products. More specifically, computer-aided modeling techniques are described that allow the manufacturer to predict a profile for a multivariate output that is necessary to achieve a target performance property for a manufactured product.".

12.	As per Claim 2, Kohlhepp in view of McDonald teaches: 
The method claimed in claim 1 [as above], wherein 
Kohlhepp further teaches: 
the ontology description includes semantic description for each of the plurality of unit manufacturing processes and its corresponding parameters [KOHLHEPP reads on: para 35, "FIG. 3 is a flow diagram 300 describing the definition of ontology as a structured knowledge graph in the described technology. The described technology comprises two ontologies: the robotic capability ontology and the manufacturing ontology. Each ontology is defined as follows. Step 305 decides if a new concept is to be created. If a new concept is to be created, step 310 decides if the new concept is a root concept, i.e. one without a parent concept, also referred to as a base concept. If the new concept is a root concept, the new concept is created as such 315. Table 3 shows an example of a root or base concept being defined. If the new concept is not a root concept, the new concept is defined in terms of its antecedent or parent concept 320. Table 4 shows examples of concepts defined in terms of their parent concepts. Those of ordinary skill in the in the art will recognize concepts defined in terms of their antecedents or parent concepts as semantics akin to object oriented inheritance and therefore akin to specialization and generalization, but different in that concepts are first class citizens of predicate calculus. This enables the system to reason about predicates and propositions in terms of specialization and generalization, which is a critical feature of building a knowledge graph, that can be computed. If a new relation is to be created 325, step 330 creates a new relation. Those of ordinary skill in the art will recognize relations as akin to relational database semantics, but different in that here relations are first class citizens of predicate calculus which become part of a knowledge graph, which can be computed. Relations assist in logical categorization and classification. Table 5 shows examples of relations being defined. If a new function is to be created 335, step 340 creates a new function. Those of ordinary skill in the art will recognize functions as akin to functional programming semantics, but different since here they are first class citizens of predicate calculus which become part of a knowledge graph, which can be computed."].

13.	As per Claim 3, Kohlhepp in view of McDonald teaches: 
The method claimed in claim 1, wherein the plurality of unit manufacturing processes [as above, Claim 1] are
Kohlhepp further teaches: 
in a predefined chain [KOHLHEPP reads on: para 15, "The output of the system is a sequence of steps required to produce the product in question, .." - a sequence of steps is a predefined chain].

14.	As per Claim 5, Kohlhepp in view of McDonald teaches: 
The method claimed in claim 1 [as above], wherein 
Kohlhepp further teaches: 
the output of the first unit manufacturing process of the predefined chain is the input to the second unit manufacturing process of the predefined chain [KOHLHEPP reads on: para 35, as above, Claim 2 - object oriented inheritance is the output of the first unit manufacturing process of the predefined chain is the input to the second unit manufacturing process of the predefined chain].

15.	As per Claim 6, Kohlhepp in view of McDonald teaches: 
The method claimed in claim 1 [as above], wherein 
Kohlhepp further teaches: 
... of the predefined chain [KOHLHEPP reads on: para 15, as above, Claim 3] ...
... of the predefined chain [KOHLHEPP, above].
Kohlhepp does not explicitly teach, but McDonald further teaches: 
the value range of the output of the first unit manufacturing process [McDONALD reads on: para 37, "Upon gathering this data, research lab 8 pre-treats the multivariate output, e.g., the PSD data, to ensure the data is uniform (65). Research lab 8 may, for example, process the multivariate output data to ensure that substantially all of the data conforms to a set of minimum and maximum limits." - multivariate output .. data conforms to a set of minimum and maximum limits is the value range of the output of the first unit manufacturing process of the predefined chain is same as value range of input to the second unit manufacturing process of the predefined chain; para 38, "Next, research lab 8 applies a data reduction technique to allow for easier processing of the multivariate output data (66). Research lab 8 may, for example, apply a Fourier deconvolution in which a Fourier transform is used to describe a profile of the multivariate output data. Alternatively, research lab 8 may generate a raw correlation plot between the multivariate output data and the performance properties of product 7 in order to identify and select a set of key ranges of the multivariate output that have the highest ability to influence the performance property."] ... 
... is same as value range of input to the second unit manufacturing process [McDONALD reads on: para 38, as above; para 42, "Upon gathering this data, research lab 8 pre-treats the multivariate output, e.g., the PSD data, to ensure the data is uniform (73). Research lab 8 may, for example, process the multivariate output data to ensure that substantially all of the data conforms to a set of minimum and maximum limits. Research lab 8 may use a variety of techniques, including applying a moving average smoothing function, a Savitsky-Golay smoothing function, a mean normalization smoothing function, maximum and range normalization functions, first and second derivative functions, baseline correction, standard normal variant transformations, and the like."; para 43, "Next, research lab 8 applies a data reduction technique to allow for easier processing of the multivariate output data (76). Research lab 8 may, for example, apply a Fourier deconvolution in which a Fourier transform is used to describe a profile of the multivariate output data. Alternatively, research lab 8 may generate a raw correlation plot between the multivariate output data and the performance properties of product 7 in order to identify and select a set of key ranges of the multivariate output that have the highest ability to influence the performance property."; para 58, "If .alpha. has reached the maximum order for the range, research lab determines whether .beta. has reached the maximum of its corresponding identified range (99). If not, research lab 8 increments .beta., resets .alpha. to the minimum order for the multivariate output polynomial (100), and repeats the generation of the model and the residual calculation (94, 95, 96). Once all of the possible combinations for physical property polynomials and the regression polynomials have been generated and evaluated, research lab 8 selects one of the combinations based on the stored residuals (102)."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kohlhepp in view of McDonald to incorporate the further teachings of McDonald in the same field of endeavor of modeling manufacturing processes to include the value range of the output of the first unit manufacturing process .. is same as value range of input to the second unit manufacturing process. The motivation for doing this would have been to improve the manufacturing process modeling of Kohlhepp in view of McDonald by efficiently modeling manufacturing process outputs. 

16.	As per Claim 7, Kohlhepp in view of McDonald teaches: 
The method claimed in claim 1 [as above], wherein 
Kohlhepp further teaches: 
... of the predefined chain [KOHLHEPP reads on: para 15, as above, Claim 3] ...
... of the predefined chain [KOHLHEPP, as above].
Kohlhepp does not explicitly teach, but McDonald further teaches: 
the output of the first unit manufacturing process ... is a generalization of the input to the second unit manufacturing process [McDONALD reads on: para 58, as above, Claim 6] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kohlhepp in view of McDonald to incorporate the further teachings of McDonald in the same field of endeavor of modeling manufacturing processes to include the output of the first unit manufacturing process ... is a generalization of the input to the second unit manufacturing process. The motivation for doing this would have been to improve the manufacturing process modeling of Kohlhepp in view of McDonald by efficiently modeling manufacturing process outputs. 

17.	As per Claim 8, Kohlhepp in view of McDonald teaches: 
The method claimed in claim 1, wherein the generated composite model [as above, Claim 1] is 
Kohlhepp further teaches: 
... network model for the predefined chain [KOHLHEPP reads on: Fig. 4, para 36, as above, Claim 1; para 15, as above, Claim 3] ... obtained by appending [a] successive ... network model of each unit manufacturing process of the plurality of unit manufacturing processes [KOHLHEPP reads on: para 101, "We can easily extend the model to add processing steps that include non-physical entities."].
Kohlhepp does not explicitly teach, but McDonald further teaches: 
... a Bayesian [McDONALD reads on: paras 39, 52, as above] ...
... Bayesian [McDONALD, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kohlhepp in view of McDonald to incorporate the further teachings of McDonald in the same field of endeavor of modeling manufacturing processes to include a Bayesian (network model). The motivation for doing this would have been to improve the manufacturing process modeling of Kohlhepp in view of McDonald by efficiently modeling manufacturing processes. 

18.	As per Claim 9, Kohlhepp teaches: 
A system configured to predict a configuration of a manufacturing process for desired properties of a product [KOHLHEPP reads on: Abstract, para 15, as above, Claim 1], the system comprising:
at least one memory storing instructions; and one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute the instructions [KOHLHEPP reads on: Fig. 5, Computer Processor 520, Network Connection 530, Storage Device 550; Fig. 6, Server(s), Network 630, Client Computer 660, database; para 23, "FIG. 5 is a hardware diagram showing components of a typical computer system on which the described technology executes in one embodiment of the present invention."; para 37, "FIG. 5 and the following discussion provide a brief general description of a suitable computing environment in which aspects of the described technology can be implemented. Although not required, aspects of the technology may be described herein in the general context of computer-executable instructions, such as routines executed by a general—or special purpose data processing device (e.g. a server or client computer). Aspects of the technology described herein may be stored or distributed on tangible computer-readable media, including magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips), nanotechnology memory, biological memory, or other data storage media. Alternatively, computer implemented instructions; data structures, screen displays, and other data related to the technology may be distributed over the Internet or over other networks (including wireless networks) on a propagated signal on a propagation medium (e.g. an electromagnetic wave, a sound wave etc.) over a period of time. In some implementations, the data may be provided on any analog or digital network (e.g., packet-switched, circuit-switched, or other scheme)."] to:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

19.	As per Claim 10, Kohlhepp in view of McDonald teaches: 
The system claimed in claim 9, wherein the ontology description [as above, Claim 9] includes
The remainder of the Claim rejected under the same rationale as Claim 2 above.

20.	As per Claim 11, Kohlhepp in view of McDonald teaches: 
The system claimed in claim 9, wherein the plurality of unit manufacturing processes [as above, Claim 9] are 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

21.	As per Claim 13, Kohlhepp in view of McDonald teaches: 
The system claimed in claim 9 [as above], wherein 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

22.	As per Claim 14, Kohlhepp in view of McDonald teaches: 
The system claimed in claim 9 [as above], wherein 
The remainder of the Claim rejected under the same rationale as Claim 6 above.

23.	As per Claim 15, Kohlhepp in view of McDonald teaches: 
The system claimed in claim 9 [as above], wherein 
The remainder of the Claim rejected under the same rationale as Claim 7 above.

24.	As per Claim 16, Kohlhepp in view of McDonald teaches: 
The system claimed in claim 9, wherein the generated composite model [as above, Claim 9] is 
The remainder of the Claim rejected under the same rationale as Claim 8 above.

25.	Claims 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Kohlhepp in view of McDonald in further view of Vale et al. (WIPO Publication WO 2016016875 A1 - hereinafter Vale).

26.	As per Claim 4, Kohlhepp in view of McDonald teaches: 
The method claimed in claim 1, wherein the plurality of unit manufacturing processes [as above, Claim 1] include
Kohlhepp in view of McDonald does not explicitly teach, but Vale teaches: 
carburization, quenching and tempering [VALE reads on: para 3, "Example of such stages or unit operations include, forging, machining, carburization, quenching, tempering, shot peening, to name a few."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kohlhepp in view of McDonald to incorporate the teachings of Vale in the same field of endeavor of modeling manufacturing processes to include carburization, quenching and tempering. The motivation for doing this would have been to improve the manufacturing process modeling of Kohlhepp in view of McDonald by efficiently modeling manufacturing processes. See Vale, Abstract, "A method and system is provided for transforming mesh for simulating manufacturing processes and products. The present application provides a method and system for transforming mesh for simulating at least one manufacturing process and at least one product comprises of selecting one or more transformation rules; executing the selected one or more transformation rules for obtaining a transformation chain; and executing the obtained transformation chain for obtaining a transformed mesh data using a transformation engine.".

27.	As per Claim 12, Kohlhepp in view of McDonald teaches: 
The system claimed in claim 9, wherein the plurality of unit manufacturing processes [as above, Claim 9] include 
The remainder of the Claim rejected under the same rationale as Claim 4 above.



Conclusion

28.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yeddula et al. (WIPO Publication WO 2016051338 A1) describes a method and system for determining one or more optimum processes of manufacture of a component based upon its requirements and using a knowledge repository.
Reddy et al. (WIPO Publication WO 2014087427 A1) describes a method and system for computational design and modeling, using a materials ontology, a product and process ontology, material knowledge elements, and product and process knowledge elements to determine one or more processes and materials suitable for developing the product.
Campestre et al. (US Patent Number US 6220743 B1) describes a computer implemented knowledge-based system for the selection of materials and/or fabrication processes for a durable goods application using an expert system shell and models.
Rana et al. (US Patent Publication 20190370646 A1) describes a method used in making a product, wherein a characteristic of the product is at least in part determined by values of parameters used in making the product.
Austin et al. (US Patent Publication 20120143570 A1) describes a system and method designed for satisfying requirements of engineering object structure or behavior through the linking of the requirement(s) and resulting engineering object solution(s) via interaction relationships therebetween at the ontology (or meta-model) level supported by web-centric, graphically driven computational platforms dedicated to system-level planning, analysis, design, and verification of complex multi-disciplinary engineering objects.

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623